Citation Nr: 0324192	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether an April 1979 RO decision denying service connection 
for left exotropia, bilateral hearing loss, chronic 
sinusitis, hypertension, and stomach ulcers was clearly and 
unmistakably erroneous.

Whether a December 1999 RO decision holding that new and 
material evidence had not been presented to reopen 
previously-denied claims for entitlement to service 
connection for left exotropia, bilateral hearing loss, 
chronic sinusitis, hypertension, and stomach ulcers was 
clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a November 2002 rating decision, the RO denied service 
connection for all the disabilities at issue, holding that 
new and material evidence had not been submitted to reopen 
the claims for service connection for left exotropia, stomach 
ulcers, and chronic sinusitis; and denying service connection 
for bilateral hearing loss and hypertension on a de novo 
basis.  The veteran was notified of this decision by letter 
of November 20, 2002.  The record does not contain a notice 
of disagreement with this decision at this time; however, the 
appeal period has not yet expired.  38 C.F.R. § 20.302.

A hearing on appeal was held at the RO in March 2003 before 
the undersigned Veterans Law Judge, who has been designated 
by the Chairman of the Board to decide the veteran's appeal.


FINDING OF FACT

The veteran has failed to demonstrate that there was an error 
of fact or law in the RO's April 1979 and/or December 1999 
rating decisions which, had it not been made, would have 
manifestly changed the outcome of the decisions.  


CONCLUSIONS OF LAW

1.  The April 1979 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).

2.  The December 1999 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary matter

The Court of Appeals for Veterans Claims has held that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 are not applicable to claims involving 
clear and unmistakable error in a prior RO decision, due to 
the unique nature of such claims.  Parker v. Principi, 15 
Vet. App. 407 (2002).

History

In January 1979, approximately nine years after his discharge 
from service, the veteran filed a claim for entitlement to 
service connection for bilateral hearing loss, an eye 
disability, hypertension, stomach ulcers, and a sinus 
disability.  He requested that medical records from the 
William Jennings Bryan Dorn VA Medical Center be obtained in 
support of his claim.  Records reflecting treatment in 1978 
were obtained.  VA examinations, including a general 
examination, and special audiologic and ophthalmologic 
examinations were conducted.  In addition, the veteran's 
service medical records were requested and obtained.

In brief, the veteran's service medical records reflect that 
his eyes, ears, respiratory system, mouth, nose, throat, 
abdomen, pelvis and blood pressure were deemed to have been 
normal upon his August 1950 pre-entrance examination.  His 
left eye vision was measured as 16/20.  He was able to hear a 
whispered voice at a distance of 15 feet-annotated as 15/15 
in both ears.  His blood pressure was measured as 120/80.  
The reports of subsequent periodic examinations reflect that 
upon entrance onto active duty in June 1951, his hearing was 
15/15 bilaterally and blood pressure was 140/78.  The report 
of a May 1954 examination shows a blood pressure of 128/68.  
In May 1959, hearing was 15/15 bilaterally, and blood 
pressure was 130/80.  The May 1959 report reflects by way of 
medical history that the veteran had undergone an 
appendectomy in June 1953, had had an episode of acute 
gastroenteritis in May 1955 with no recurrence and no current 
disability, and had had an episode of left-sided sinusitis in 
October 1955 with no current disability.  

The report of an October 1960 periodic medical examination 
shows that his hearing was 15/15 and blood pressure was 
130/80.  In February 1965, his hearing acuity as measured by 
an audiometer was as follows (converted from ASA to ISO 
units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
10
LEFT
25
20
15
20
10

His blood pressure was 130/80.  The report of his discharge 
physical examination in February 1970 reflects that hearing 
acuity was 15/15 and blood pressure was 138/88.  

The reports of treatment contained in his service medical 
records reflect that he was treated for acute gastroenteritis 
of undetermined cause in May 1955.  His physicians determined 
that the gastroenteritis did not exist prior to his entry 
into service.  In October 1955, he had an episode of 
sinusitis.  An X-ray study was interpreted as showing 
normally developed and aerated paranasal sinuses except for a 
homogeneous opacification of the left maxillary sinus and 
minimal spotty opacification in the left frontal sinus.

A July 1964 treatment note reflects that the veteran was 
concerned about his blood pressure.  He stated that it had 
ranged from 130/80 to 204/80 on previous testing.  When 
measured during that treatment visit, it ranged from 130/78 
to 140/110.  An electrocardiogram and urine testing was 
ordered and the results were interpreted as normal.  The 
veteran's blood pressure was re-checked three days later and 
measured as 140/88 sitting and 130/68 reclining.  The 
physician noted that his blood pressure should be re-checked 
periodically, but did not recommend any other course of 
action.

A 1965 (no month given) notation indicates that he had 
amblyopia exanopsia in the left eye which was not 
correctable.  In January 1966, the veteran required treatment 
for a large corneal abrasion in the left eye.  It had 
apparently healed without sequelae within several days, as he 
was returned to duty three days later.  In July 1967, he 
underwent cosmetic surgery for left exotropia.  A notation on 
the hospital report shows that the exotropia did not exist 
prior to his entry into service, was in the line of duty, and 
was not due to his own misconduct.  

The report of a November 1968 ear, nose, and throat 
appointment reflects that the veteran had a mucus inclusion 
cyst in a right-side sinus chamber.  The diagnostic 
impression was of chronic rhinosinusitis.  He was given 
prescription medication and told to return in one week.  No 
further treatment is apparent in the records which are 
available for review, however.

In connection with the veteran's January 1979 claim, he was 
provided with a comprehensive VA examination in March 1979.  
The medical history portion of the examination report 
reflects that the veteran reported having had high blood 
pressure for "some ten years" for which he had taken 
medication on and off during that time, but had not taken 
medication for the previous three years.  He stated he had 
had peptic ulcer disease for about twelve years and had had 
trouble throughout that time.  With regard to his sinuses, he 
stated he had almost constant pressure over his frontal and 
antral sinuses and persistent postnasal drainage.  

Upon clinical examination, his blood pressure was measured at 
160/100, slight epigastric tenderness without guarding was 
noted, and there was slight tenderness over the antral 
sinuses.  Additional testing, including X-ray studies of the 
sinuses and gastrointestinal tract, was conducted.  There was 
no evidence of peptic ulcer disease, but mild mucosal 
thickening of the left maxillary antrum and the left frontal 
sinus was found upon X-ray.  The examiner rendered diagnoses 
of hypertension, a "history of chronic peptic ulcer 
disease," and chronic left antral and frontal sinusitis.

The report of a special ophthalmologic examination reflects 
that the veteran reported his left eye started to drift 
outward around 1960 to 1961.  In conclusion, the examiner 
noted that the veteran had possible anisometropia with 
amblyopia, but that he could not rule out a traumatic optic 
nerve injury or macular pathology with myasthenia gravis 
affecting the pupil.  He suggested additional ophthalmologic 
testing, which was not conducted.

Audiometric testing was conducted in December 1978.  The 
results were interpreted as showing a low-frequency 
sensorineural hearing impairment in the right ear, 
characterized as mild, and bilateral sensorineural hearing 
impairment for the frequencies of 4000 and 8000 hertz, 
characterized as moderate-to-severe.  

By rating decision of April 1979, the RO denied service 
connection for all the disabilities claimed by the veteran.  
Service connection for disability of the left eye was denied 
on the basis that because the service medical records did not 
reflect an injury of the magnitude to cause optic neuropathy, 
obtaining more medical information as to his current status 
was not felt to serve any useful purpose.  The benefits 
sought with regard to hearing loss, hypertension, and stomach 
ulcers were denied on the basis that these disabilities were 
not shown to be present in the available service medical 
records.  Service connection for chronic sinusitis was denied 
on the basis that the evidence was not sufficient to show 
that the veteran had a chronic sinus infection during active 
service.  

The veteran was notified of this decision by letter of April 
1979.  He did not express disagreement or otherwise contact 
the RO within the year following the mailing of the April 
1979 letter.

Laws and regulations

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2002). 

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court of 
Veterans Appeals (Court) held that a difference of opinion as 
to the original rating and its interpretation of the facts is 
not the type of administrative reversible error contemplated 
under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Similarly, with 
respect to clear and unmistakable error, a claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  In a November 1993 synthesis of its own case law, 
the Court stated [CUE is the Court's abbreviation for clear 
and unmistakable error]:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error...[S]imply to claim CUE on the 
basis that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir.) (2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that a breach of a duty to 
assist cannot constitute CUE and that "grave procedural 
error" does not render a decision of VA non-final.  This 
decision, in pertinent part, overruled Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), to the extent that decision held 
the existence of a "grave procedural error" rendered a 
decision of the VA non-final.  The Federal Circuit Court, 
citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted 
that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  

Analysis-1979 decision

In 1979, the governing regulation pertaining to service 
connection, 38 C.F.R. § 3.303(a) (1979), provided that:  

Service connection connotes many factors, 
but basically, it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  
Each disabling condition shown by a 
veteran's service records, or for which 
he seeks a service connection must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records, the official 
history of each organization in which he 
served, his medical records 


and all pertinent medical and lay 
evidence.  Determinations as to service 
connection will be based on review of the 
entire evidence of record, with due 
consideration to the policy of the 
Veterans Administration to administer the 
law under a broad and liberal 
interpretation consistent with the facts 
in each individual case.

With regard to chronicity, 38 C.F.R. § 3.303(b) (1979) 
provided:

With chronic disease shown as such in 
service (or within the presumptive period 
under § 3.307) so as to permit a finding 
of service connection, subsequent 
manifestations of the same chronic 
disease at any alter date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  . . .  For the showing of 
chronic disease in service there is 
required a combination of manifestations 
sufficient to identify the disease 
entity, and sufficient observation to 
establish chronicity at the time, as 
distinguished from merely isolated 
findings or a diagnosis including the 
word "chronic."  When the disease 
identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.

In 1979, as currently, regulation provided that a chronic 
disease defined in 38 C.F.R. § 3.309(a) would be considered 
to have been incurred in service even though there was no 
evidence of such disease during the period of service, if 
that disease became manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  38 C.F.R. § 3.307 (1979).  The diseases defined as 
"chronic" included arteriosclerosis, cardiovascular-renal 
disease including hypertension, organic diseases of the 
nervous system such as sensorineural hearing loss, and peptic 
ulcers.  38 C.F.R. § 3.309(a) (1979).

The veteran asserts that the April 1979 decision involved 
clear and unmistakable error because he claims that all of 
his service medical records were not reviewed when the RO 
rendered the decision.  He also contends that all of his 
service medical records are still not contained in his claims 
file.  While the veteran is adamant in his belief that 
mistakes were made in the adjudication of his claims and in 
the merits of his claims, he has not identified any 
particular errors with specificity.

The Board's review of the RO's 1979 decision and the evidence 
which was of record at the time does not reveal clear and 
unmistakable error in the decision.  Rather, the RO's denial 
of service connection for the disabilities at issue appears 
to have been reasonable, given the medical evidence of record 
and the standards governing service connection in effect at 
the time.  The evidence at the time does not in any way show 
the kind of clear connection between any of the claimed 
disabilities and service that compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo, supra.  While the veteran's service medical records 
reflect treatment for left eye complaints, including cosmetic 
surgery, no clear evidence of nexus between service and the 
left eye disability shown on the 1979 VA ophthalmologic 
examination was demonstrated.  Similarly, his service medical 
records reflect treatment for two episodes of sinusitis and 
for acute gastroenteritis, but the record contained no 
indication of chronic disability involving either his sinuses 
or gastrointestinal system related to service.

With regard to the claims involving hearing loss and 
hypertension, the record did not demonstrate clear-cut 
diagnoses of these disabilities as required for service 
connection at the time of the veteran's discharge from 
service.  Although the law at the time provided for 
presumptions of service connection for chronic diseases 
(including hypertension and sensorineural hearing loss) which 
became manifest to a degree of 10 percent within one year of 
discharge, the record in 1979 did not contain evidence 
reflecting the presence of either hypertension or 
sensorineural hearing loss within one year of his discharge 
from service.  

Our review of the 1979 rating decision reveals that the RO 
considered the evidence of record at the time and applied the 
law in effect at the time to the veteran's claims.  Any 
dispute as to how the adjudicators weighed and evaluated the 
evidence in their application of the current law, can never 
rise to the stringent definition of clear and unmistakable 
error.  Fugo, supra.  

The veteran's assertion that the adjudicators neglected to 
review all of the available evidence fails, as well, because 
there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties.  Unless rebutted by clear evidence to 
the contrary, the Secretary is entitled to the benefit of 
this presumption.  Accordingly, even though the 1979 RO 
decision does not clearly state what evidence was relied on 
in the rating decision, the veteran has not presented clear 
evidence that the RO failed to review all the service medical 
records available to rebut the presumption of regularity.  
Baldwin v. West, 13 Vet. App. 1 (1999).

Thus, upon review of the April 1979 decision, the Board holds 
that it did not involve clear and unmistakable error.  The 
rating decision reflects that the evidence of record was 
considered and the laws and regulations in effect at the time 
were applied.  The veteran's conviction to the contrary can 
only be viewed as a disagreement with how the RO weighed and 
evaluated the evidence; rather than the sort of rare error 
about which reasonable minds could not differ.  

One other point must be addressed here.  During the March 
2003 hearing on appeal, the veteran's representative elicited 
testimony to the effect that the veteran does not recall 
receiving notification of the April 1979 rating decision.  A 
copy of the notification letter, which was mailed to the 
veteran's address of record at the time, is contained in the 
claims file.  Again, the presumption of administrative 
regularity governs this situation.  "The presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties".  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity in procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.  Therefore, under this presumption, the RO is 
presumed to have properly mailed the notification letter to 
the veteran and in the absence of clear and unmistakable 
evidence to the contrary, he is presumed to have received the 
notification letter.  

Intervening history

After the April 1979 rating decision, the veteran 
corresponded with the VA in regard to a home loan guaranty 
issue, but did not contact the VA with regard to compensation 
benefits, or otherwise mention any of the disabilities at 
issue here until May 1999, when he submitted a statement that 
he would like to reopen his "claim for disability benefits, 
received while on active duty in the Navy."  In support of 
his claim to reopen, he provided further information about 
the medical care he received during service, and the 
circumstances surrounding each injury/disease.  

The veteran also provided the RO with a list of physicians 
and medical facilities who had treated him for the 
disabilities at issue along with release of information forms 
to allow the RO to obtain the records in support of his 
claim.  The RO did this, obtaining records reflecting 
treatment provided between 1986 and 2001 from multiple care 
providers.  Review of these newly-obtained medical records 
reflect contemporaneous treatment and evaluation.  Episodes 
during the veteran's service are mentioned by history as 
reported by the veteran himself only, and no etiological 
medical opinions are provided.  

Analysis-1999 decision

At the time of the December 1999 rating decision, the law 
regarding reopening previously-denied claims was fairly-
recently established.  The principle that a final decision 
cannot be reopened unless new and material evidence is 
presented was in force at that time and remains so currently.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
was obligated to reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  
"New and material evidence" was defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  

In 1999, the Court had only recently set forth a three-step 
analysis to be followed in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991).  Second, if new and 
material evidence had been presented, immediately upon 
reopening the claim, the Board and adjudicators were required 
to determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) was well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim were 
deemed well grounded, the Board and adjudicators could then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

In the December 1999 rating decision, the RO reviewed the 
newly-received medical evidence and concluded that the new 
evidence was not relevant to the issue of service connection 
because the new evidence did not tend to show incurrence or 
aggravation of any of the disabilities during service and did 
not tend to show a nexus between any inservice events and the 
contemporaneously-shown disabilities.  Because the new 
evidence was not relevant, the RO held that it was not new 
and material sufficient to reopen the previously-denied 
claims.  Because the RO did not reopen the claims, they 
terminated their analysis after the first step set forth 
under the Elkins framework and did not proceed to the second 
step outlined under Elkins.

Upon review of the December 1999 decision, the Board holds 
that it did not involve clear and unmistakable error.  The 
rating decision reflects that the newly-submitted evidence 
was for newness and materiality as required by the laws and 
regulations in effect at the time.  No specific error in this 
process has been identified by the veteran, and none is 
apparent upon our review either.  The veteran's conviction 
that errors must have been made because his claims should 
have been granted can only be viewed as a disagreement with 
how the RO weighed and evaluated the evidence; rather than 
the sort of rare error about which reasonable minds could not 
differ.  

Conclusion

A final decision is entitled to a strong presumption of 
validity.  To the extent that the attack on a final decision 
is based on a disagreement with how the adjudicator weighed 
the facts, then it cannot constitute clear and unmistakable 
error.  The error must be such that the veteran is able to 
demonstrate, bearing in mind the extra burden of persuasion 
there is to do so, that but for the error the result would 
have been clearly and unmistakably different.  Berger v. 
Brown, 10 Vet. App. 166 (1997).  Any failure in the RO's duty 
to assist the veteran by attempting to obtain potentially-
outstanding service medical records does not rise to the 
level of clear and unmistakable error, under Court precedent.  
In this case, the veteran has not met this burden of 
persuasion and the Board must uphold both the April 1979 and 
December 1999 RO rating decisions which denied service 
connection for a left eye disability, bilateral hearing loss, 
chronic sinusitis, hypertension, and ulcer disease.


ORDER

In the absence of clear and unmistakable error, the veteran's 
claim is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

